A.ppellate-Docket Number:     rdfc-/fc^05^:a/n                                  rirrr*ci\icr\   IM


Appellate Case Style:                                                        Ths Court of Appeals
                              RANDY    DALE         BARNETT                        Sixth District
                                                                                                                           r—. '.   —   .•

                        Vs.                                                                                                HLEU IN
                              JERRY COYLE                                          &M 2 0 2015                     The Court OLAppeate
                                                                                                                       ^ixrn District
Companion Case No.:       84100                                           Tsxarkana, Texas * *
                                                                        u^bra Autrey, Clerk:
                                                       >                                                               MY 2 0 2015
                                                                                                                   Texarkana; Texas
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                                 3ebra K. Autrey, Clerk
                                             Appellate Court:] qtyth nT^TRTPT                         I
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                              TI. Appellant Attorney(s)

0   Person Q Organization (choose one)                                   •         Lead Attorney          N/A
                                                                          First Name:

First Name:      |_RANDY            *;.-!--.    "                         Middle Name:                                                       1
Middle Name:      DALE                                                    Last Name:

Last Name:        BARNETT                                                 Suffix:

Suffix: | n/a                                                             Law Firm Name:|

ProSe: ®:.                                                                Address 1:

                                                                          Address 2:

                                                                          City:

                                                                          State: * [Texas                         Zio+4;

                                                                          Telephone:                                    ext.

                                                                          Fax:

                                                                          Email:

                                                                          SBN:


III. Appellee                                                             IV. Appellee Attorney(s)
\y[\ Person    [^Organization (choose one)                                [~1      Lead Attorney pro se
                                                                          First Name:                                                        [
First Name:      j JERRY                                                  Middle Name:

Middle Name: | UNKNOWN                                                    Last Name:

Last Name:        COYLE                                                   Suffix:

Suffix: JN/A                                                              Law Finn Name: |                                                   1
ProSe: ®                                                                  Address 1:

                                                                          Address 2;

                                                                          City:

                                                                          State:      [Texas                      Zip+4:
                                                                          Telephone:                                    ext.

                                                                          Fax:        |
                                                                          Email:

                                                                          SBN:        .

                                                               Pagel of 7
 Nature of Case (Subject matter or type of ^c). L^vwL"^XuN,d:u;KttV/„H'i'A'LV^K*A^j "}!


 Appeal should receive precedence, preference, or priority under statute or rule:               Yes •       No
 If yes, please specify statutory or other basis for such status:


 Does this case involve an amount under $100,000?         •   Yes fX|No
 Judgment or order disposes of all parties and issues: •       Yes Lx]No
 Appeal from final judgment:                              [^] Yes • No
 Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?        •    Yes QNo



 Motion for New Trial:                • Yes 0 No                    Ifyes, date filed: |J^J
 Motion to Modify Judgment:           • Yes fO No                   Ifyes, date filed: Ol^
 Request for Findings of Fact         •   Yes 0No                   Ifyes, date filed: IffSS^
 and Conclusions of Law:

 Motion to Reinstate:
                                      •Yes     0No                  If yes, date filed: fw^ffl
 Motion under TRCP 306a:
                                      •   Yes 0 No                  Ifyes, date filed: |\J|f3?:T ••""'* "IS
 Other:                               • Yes 0No
 Ifother, please specify: ||                                                                                                P. »   •

f.ilf' **r
Mll^ftnd'SffgffS^&j^                                                                        EEMBfflfi^                         -is
 Affidavit filed in trial court:     H Yes •       No

 Contest filed in trial court:       HYes •       No

 Date ruling on contest due:       WRM&^SMziSs
 Ruling on contest: • Sustained           0 Overruled               Date of ruling: P^§l;^^^S^lf
                                                                    Page 2 of 7
Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?   • Yes 0 No
If yes, please attach a copy of the petition.



                                                                Bankruptcy Case Number: §gNl?^




Court:    ^^^^a^l^yll^S^S^PKpfstS^eiM Clerk's Record: Same


Trial Court Docket Number (Cause No.): |f|l|sBlfBWI^HSiiHHi Was clerk's record requested?              • Yes Q§ No
                                                                             date requested: H^I^^^^^^^^^^H
Trial Judge (who tried or disposed of case):                         If no, date it will be requested: SPS^B^§^!I^^

Middle Name:        ©BE&BSflStS                                                                             DYes QNo [^Indigent

                                                                     (Note: No request required under TRAP 34.5(a>,(b)>




Reporter's or Recorder's Record:

Is there a reporter's record?           £[]Yes •   No
Was reporter's recordrequested?         DYes [J£]No

Was there a reporter's record electronically recorded? rj£] Yes •   No


If no, date it will be requested: ^lu^e^iy^^l^JBI^
Were payment arrangements made with the court reporter/court recorder? • Yes • No [^Indigent




                                                               Page 3 of 7
fc] Court Reporter                       •     Court Recorder
•    Official                            •     Substitute



First Name:          Anna

Middle Name:         M

Last Name:          |_l?p_cjuir_ch.
Suffix: In/A               I
Address 1:               Unknown.
Address 2:               Unknown

City:                N/A
State:   [Texas                       Zip + 4:
Telephone:                              ext.

Fax:          [~^
Email:    I

X. Supersedeas Bond

Supersedeas bond filed: • Yes \X\ No             If yes, date filed:

Will file: • Yes [x] No


XL Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?     0 Yes • No
Ifyes, briefly state the basis for your request: I The injury sufferred of 42 more years in prison.


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd,4th,5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)                                                                                                                    ^^

Should this appeal be referred to mediation?
                                                            Yes •      No

Ifno, please specify:Q\j/.A                                                                                                             n
Has the case beenthrough an ADR procedure? QYes [X] No
Ifyes, who was the mediator? [_N/A
What type of ADR procedure?             N/A
At what stage did the case go through ADR? • Pre-Trial                 • Post-Trial   • Other   N/A
If other, please specify:      N/A

Type of case? I Legal Malpractice/Legal injury
Give a brief description of the issue to be raised onappeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
    The injury sufferred is not barred by statute of limitations/due to appeal.

How was the case disposed of?           Denied
Summary ofrelief granted, including amount of money judgment, and if any, damages awarded. [""n/A
Ifmoney judgment, what was the amount? Actual damages:                  | n/A
Punitive (or similar) damages: Same as suit

                                                                       Page 4 of 7
Attorney'* fees (trial):      UlN^g!
Attorney's fees (appellate): iBIlN^i^
Other:     Mll^
If other, please specify: BP^


Will you challenge this Court's jurisdiction?    • Yes 0 No
Does judgment have language that one or more parties "take nothing"?        [x] Yes • No
Doesjudgment have a Mother Hubbard clause? QYes [x] No
Other basis for finality?     iNfljfAl
Rate the complexity of the case (use 1for least and 5 for most complex):     \%\ I •   2 •      3 • 4 • 5
Please make my answer to the preceding questions known to other parties in this case.        [XJ Yes •    No
Can the parties agree on an appellate mediator? |x] Yes •     No
 Ifyes, please give name, address, telephone, fax and email address:    N/A
Name                               Address                  Telephone                     Fax                        Email




Languages other than English in which the mediator should be proficient; 8§^bE£^3
Name of person filing out mediation section of docketing statement: BRklrTdEyMB'aTa'nTe'Mt-MfifEtQMs'el



Sffnff-flWbftafl IMfcflfcnn
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.



  Style:         ©&ax% ®s&© g©g®@fefe
      Vs. saamffi© ©£©£© ©g ®©s@




                                                              Page 5 of 7
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screeningand selectingthe civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellantor appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matchedwith a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
yourcase and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signingyour name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteerappellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?            [X] Yes •    No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?    IXJ Yes |—j No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee andthe information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copyof that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             0 Yes • No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/povert\'/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? t_] Yes • No
If yes, please attach anAffidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the reliefsought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).

  The issue that this is not barred by the statute of limitations,due to the

  state habeas corpus and federal appeals on the underlying-                                                  claims are still

  pending/and that the defendant does not dispute his malpractice,but is
  relying on the limitations, that I-'m time barred,when I'm not time barred-




 fawh^hctL^rt^
Signature oj^counsel (or pro se party)                                                   Date:                  wiMmii


Printed Name: V^fl^m^J^^fMIWlslM.                                                        State Bar No.: MPM0W(MBS




                                                               Page 6 of 7
         (gtasaSffii^GfiSsrM©

The undersigned counsel certifies that this docketing statement has beenserved on the following leadcounsel for all parties to the trial
court's order or judgment as follows on     •is®®©


   Not       Able     to   serve

Signature of counsel (or pro se party)                                    Electronic Signature:
                                                                                 (Optional)

                                                                          State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:

                            (1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served:


First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name

Address 1:

Address 2:

City:

State       jjjpas!
 Telephone:
Fax:

Email:

If Attorney, Representing Parry's Name:



           Uj/A-Bte To s^ve czdTc'f-". 'for? oF ^fiy.'tej^e to




                                                                Page 7 of 7
RE:Appellate Case Number :06-15-00020-CV




Dear   Court    Clerk,


   Enclosed,please' find and file the Docket Sheet for Civil Case

No.84100,Appeal No -06-15-00020-CV.

   Tahnk you for your attention to this matter.

          RECEIVED IN.                     Sincerlv,
         The Sixth
             Courts   Appeals ...'
                   District
                                       SV^
                                       X
                                           ^>/£^^£^
                                           RANDY ^/ALE BARNETT
               MAY 2 0 ^01&                TDCJ-ID # 1648039
                                           Telford Unit,3899 State Hwy 98
        Texarkcma, Texas * •               New Boston,Texas
       Debra Autrey, ClerK                                  75570

May 18,2015